COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Malveaux and Athey
UNPUBLISHED


              Argued by videoconference


              SHAWN GAINES
                                                                              MEMORANDUM OPINION* BY
              v.       Record No. 0885-20-4                                  JUDGE WESLEY G. RUSSELL, JR.
                                                                                   MARCH 30, 2021
              LEONORA GAINES


                                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 Grace Burke Carroll, Judge

                                 Daniel B. Schy (Curran Moher Weis, P.C., on brief), for appellant.

                                 No brief or argument for appellee.


                       The trial court awarded Leonora Gaines (wife) a divorce from Shawn Gaines (husband).

              The final decree provided for equitable distribution of the parties’ estate and granted wife spousal

              support. On appeal, husband challenges the trial court’s apportionment of the marital debt and its

              calculation of spousal support. For the reasons that follow, we affirm the judgment of the trial

              court.

                                                          BACKGROUND

                       For the purpose of this appeal, wife was the prevailing party in the trial court. “When

              reviewing a trial court’s decision on appeal, ‘we view the evidence in the light most favorable to the

              prevailing party, granting it the benefit of any reasonable inferences.’” Brandau v. Brandau, 52

              Va. App. 632, 635 (2008) (quoting Smith v. Smith, 43 Va. App. 279, 282 (2004)). Accordingly, we




                       *
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
“discard the evidence . . . which conflicts, either directly or inferentially, with the evidence” that

favored wife at trial. Id. (quoting Petry v. Petry, 41 Va. App. 782, 786 (2003)).

        So viewed, the evidence establishes that the parties were married in July 1992 and separated

in May 2018. The parties have a son, who was an adult when the divorce proceedings began.

        When the parties married, they were living in Guam. Husband was serving in the United

States Air Force and wife was a student, working towards a degree in hotel management. Wife did

not complete her higher education, but she worked full time at a hotel during the first few years of

marriage. When the parties moved to northern California in 1994, the parties agreed that wife

would stay home to care for their son, but a few years later she began working part-time. The

parties discussed the possibility of wife completing her education, but they ultimately decided that

she would continue to be available to care for the child and that husband would “go first.” Husband

completed his undergraduate degree in 2004 after taking out student loans to do so.

        The family moved to Virginia in 2005. Wife engaged in a brief affair, but the parties

reconciled. Wife worked at a call center for a short while, but ultimately found full-time

employment as a pre-kindergarten teacher with her current employer, Rainbow Day Care Center.

Husband was able to use the G.I. bill to obtain a master’s degree. The parties lived beyond their

means: they travelled, went to concerts, and made other luxury purchases.

        In the summer of 2011, husband retired from the military and started working for the CIA.

The same year, the parties’ son enrolled in college, and the parties agreed to pay for his attendance

and took out several loans to do so. The parties continued to live beyond their means, and husband

ultimately took out two personal loans to pay off some accrued credit card debt.

        In the fall of 2017, husband began an affair with another woman. In December 2017, he left

the marital residence, telling wife that he was “going to a friend’s house.” When he returned several

days later, he told wife that he did not want to be married anymore and he left again “for three

                                                   -2-
months.” Husband returned temporarily in March 2018. He permanently removed himself in May

2018 and moved in with his now girlfriend. In May 2019, husband and his girlfriend entered into an

apartment lease together.

         Post-separation, wife continued to deposit her paychecks in the parties’ joint account until

November 2018. Husband paid the rent and utilities for the marital residence until January 2019; he

also made payments on wife’s credit cards. Husband consolidated the personal loans and obtained

additional funds to pay 2018 taxes.

         Wife filed a complaint for divorce in May 2019, and a pendente lite order was entered in

July 2019. The parties were directed to pay at least the monthly minimums on debts held in their

respective names, wife was made responsible for expenses associated with the martial residence,

and husband was ordered to pay wife $2,200 monthly spousal support until further order of the trial

court.

         To expedite proceedings in the trial court, the parties entered into several stipulations

regarding their finances. They agreed to the classification, valuation, and distribution of several

items of tangible personal property, including vehicles and a dog. They further agreed that husband

was receiving $2,217 a month from his military pension, which pension was 93% marital property.

Husband also was in possession of a Thrift Savings Plan valued at $191,607, with the marital share

valued at $178,421. Wife’s employment had resulted in no retirement or pension accounts.

         Regarding their respective incomes from employment, the parties stipulated that, at the

pertinent time, “[w]ife’s monthly gross income from employment with Rainbow Daycare Center is:

$2,437.00” and “[h]usband’s monthly gross income from employment with the CIA is: $9,311.00.”

Thus, by stipulation, the parties established that husband earned slightly less than eighty percent of

the combined employment income and wife earned slightly more than twenty percent of the

combined employment income.

                                                   -3-
        The parties also stipulated to the amounts and sources of their debts. They agreed that they

had amassed just over $34,000 in marital credit card debt as of the date of separation. Both parties

had acquired additional credit card debt after separation. The stipulation noted the personal loans

acquired during the marriage that were consolidated after separation; the parties agreed that there

was a balance of $17,654 when the consolidation occurred. As of the date of the separation, a

balance of roughly $7,515 was outstanding on husband’s student loans while just under $6,080

remained by the date of hearing. When they separated, the parties owed approximately $96,300 on

their son’s student loans, but that amount had been reduced to $87,210 by the hearing date. Wife

also was liable for $9,100 in promissory notes.

        The parties additionally agreed that husband and his now girlfriend “live together . . . [and]

share the cost of living expenses . . . .” The stipulation, however, did not address how those living

expenses were allocated or the amount of the living expenses actually paid by husband.

        Several weeks prior to the filing of these stipulations, wife filed a motion for an alternate

valuation date. She more specifically moved as follows:

                        In light of the pay-down of debt with marital funds during the
                pendency of the suits, [h]usband’s admission of waste and the
                accumulation of additional debt, [w]ife requests that the debt
                accounts and accounts from which funds were paid be valued at a
                date that best represents the marital value of the debt(s) and
                accounts/funds from which debt(s) were paid for purposes of
                [e]quitable [d]istribution . . . [and t]hat the [c]ourt determine the
                appropriate valuation date for each debt or other marital property,
                asset or interest so designated by this [c]ourt[.]

        An ore tenus evidentiary hearing was held on October 8 and 9, 2019. At the outset of the

trial, wife raised the issue of valuation of the debts. She stated, “[W]ith respect to the school loans,

[I] ask[] that those loans be valued at the date of the hearing[,]” using “[t]he current value.” Wife

explained that “husband has received, during the course of the separation, his military pension . . .

that is already in pay status” and that for “the first five or six months of the parties’ separation, [she]

                                                   -4-
was depositing her paycheck into the joint account” and therefore, because husband “had marital

funds at his disposal during the separation . . . these marital funds should be credited with the pay

down of debt.” She further asked that the personal loans be valued as of June 2019, when husband

consolidated them and “increased the amount due.”

        In response, husband argued that the law required that debt be valued as of the date of

separation, but that it also authorized the trial court to consider any pay down of debt, and therefore

“it does not follow that the [c]ourt needs to use an alternate []valuation date in order to attain the

ends of justice.” Husband further argued that wife should not get credit for the pay down of marital

debt in light of all the support she was receiving post-separation, which support was “based largely

on the gross income of the parties, which included the pension income.” The trial court took the

issue under advisement pending presentation of the evidence; during closing argument, the trial

court queried, “[H]ow does the [c]ourt, if I don’t use an alternative valuation date, tease out the fact

that the husband and the wife’s separate property after separation -- i.e., their income, and including

the DFAS, including husband’s income, including wife’s income, was used to pay these expenses?”

Husband responded that “the simplest, easiest way is, just take the date of separation, and use that

for the valuation of these debts, and credit [him] then for paying down all of these obligations.”

        The parties testified to various aspects of their marriage, including decisions related to their

own and their son’s higher educations, husband’s active involvement in the son’s activities, and the

impact of their respective affairs. Wife noted that they always had struggled with management of

their finances, even after husband started to use a spreadsheet to track their spending. She

acknowledged the financial contributions husband made to her post-separation. Both parties offered

evidence of their living expenses. Husband asserted that he paid $600 in rent and that the amount

was low “out of the kindness of friends.” When questioned regarding his expenses, particularly his

high dining and entertainment expenditures, husband explained that, when he first left the marital

                                                   -5-
residence, “I was living rent free, and I wasn’t paying for any of the utilities, I wasn’t paying for

entertainment or for cable. Someone helped me out in a high-rent area. I wasn’t able to afford two

addresses at the same time, so I was grateful.” He recounted that he paid for things as an “offset”

for the generosity he was receiving: “Because I’m not contributing to cable, or any of the -- as far

as -- like, food or whatever, so . . . she[, the girlfriend,] was able to give me a lower price because I

was willing to cover other bills in other ways, I guess.”

        Husband testified that, in addition to the stipulated retirement accounts, he was entitled to a

FERS pension through the CIA. Husband conceded that he had access to funds from wife’s

paychecks from May to November 2018 and that payments on husband’s student loans were made

from the parties’ joint account until at least August 2018. Husband described the consolidation of

the personal loans and acknowledged his 2018 IRS debt.

        Husband’s counsel asked both parties whether either anticipated making any changes on

their 2019 tax returns from their 2018 returns, particularly with respect to deductions. Neither party

anticipated any differences. Husband asked the trial court “to take judicial notice . . . of the IRS

publication for tax brackets for 2019, and the Commonwealth of Virginia’s tax brackets for 2019.”

The trial court rejected a copy of the proposed 2019 federal tax rate schedules but accepted the

adopted federal tax rate schedules for 2018 and the adopted Virginia 2019 schedules. No testimony,

expert or otherwise, was offered regarding the immediate effect of the tax rates or how they would

impact the parties in the future when they began drawing from the retirement accounts, such as the

TSP, that were not presently in payment.

        During his argument regarding equitable distribution, husband contended,

                The TSP has $191,000 . . . . If it was divided 50-50 we would be
                looking at approximately $95,000 each. As a pre-tax asset, in order
                to get the cash equivalent, we would need to do the time value of
                money, the cost of an early withdrawal, the cost of taxes. We’re not
                asking for all of that. All we want is for the [c]ourt to gross up the
                number so that we get the pre-tax value of $56,300 in cash.
                                                   -6-
Husband further asserted that he “has an effective tax rate of approximately 23-percent. In order for

the [c]ourt to gross up that number then, it would be multiplying -- or dividing $56,300 by

.7777-percent, and the result would be [his] receiving $73,116 from his TSP above the 50-percent

that he would already receive under our 50-50 award.”

        The trial court asked husband to expound upon his request. Husband stated, “[I]f the [c]ourt

is going to consider the tax consequences, they have to consider what each item is actually worth to

the parties. . . . [T]he party who ends up with the pre-tax asset, if we’re just keeping them equal,

will always lose; always.” He continued, “[W]hen I’m considering the present value, I haven’t put

into my equation the time value of money, or any early withdrawal penalties. I’m strictly looking at

the fact . . . that this is a pre-tax asset, and the factor that the [c]ourt has to consider is the tax

implications, in dividing assets under [§] 20-107.3.” When the trial court interjected, “Tax

implications as to which evidence was presented[,]” husband rejoined, “[W]hat we have presented

as evidence is that the TSP is a pre-tax asset . . . and that the parties are paying taxes currently at a

certain rate” and referenced the tax schedules he had introduced.

        Given that no present payments were being made from the TSP, the trial court noted that

neither party would be “paying taxes on this until the money is distributed sometime, and at some

kind of formula that the government comes up with at some point, of service, age, and what tax

bracket anybody might be in at that point in time.” Husband agreed, but added that “they will also

not get the benefit of the money until they incur [that] tax liability.” During his argument, husband

also noted that, even after accounting for an equal division of the martial share of husband’s military

pension, that husband would be subject to higher taxes, reducing his disposable income.

        Wife acknowledged tax consequences as one of the statutory factors, but commented that

“the tax consequence to the parties is . . . a nebulous sort of thing,” noting that the testimony about




                                                     -7-
the parties’ future tax filing decisions and what the rates would be in the future “was speculative.”

She further argued,

                The tax consequence is attributable to both. . . . [I]f this [c]ourt
                awards [wife] half of the marital share of the military pension, she
                will have an additional tax consequence, he will have less
                income. . . . [I]n terms of fairness, we can’t say today what the parties
                will do, with respect to those things that affect the taxes, such as the
                itemization, the standard deductions, the medical expenses; it’s just
                too nebulous. . . . [W]hile I think we can consider it, I don’t think it
                bears a big impact on the award that you give today; it’s not the
                determining factor.

        Ultimately, wife “ask[ed] the [c]ourt for 50-percent of the marital share of the [] military

pension, of the TSP, [and] of the FERS retirement.” With respect to the parties’ debt, wife

“propose[d] that we deduct the marital waste straight off the top of what we view to be the total

marital debt” and “valu[e] the credit-card debt on the date of separation, the [personal] loan debt on

June, 2019, and the school loans” on the date of the hearing. She then “propose[d] to apportion the

debt in terms of an income ratio . . . based on today’s figures, because there’s not an award of the

military pension, or any other asset, and . . . that the income ratios would be 21-percent to wife, and

79-percent to husband.” She suggested a spousal support award of $2,500 a month.

        Husband “ask[ed] for an equal division; 50/50 on the assets, 50/50 on the debts” with the

martial debt worth $164,000. Presuming wife’s inability to pay her share of the debt, however,

husband suggested that her contribution be offset by the TSP, with the amount adjusted based on it

being a pre-tax asset. Husband indicated monthly support of $900 would be appropriate.

        The trial court issued its ruling from the bench on October 30, 2019. In issuing its ruling,

the trial court relayed that it “had the opportunity to review the pleadings and the exhibits

introduced as evidence at trial” and that it had “considered the testimony of witnesses, arguments of

counsel, observed witnesses in their demeanors, ma[d]e determinations of credibility . . . .”




                                                  -8-
        In addressing equitable distribution, the trial court noted, “I’ve considered all the factors

under Code Section 20-107.3(E) as to when evidence was presented. I’ll discuss some of those

factors now. If I don’t mention a factor, it’s not because I haven’t considered it.” The trial court

first summarized the parties’ work history and their contributions generally to the marriage. The

trial court relayed that “[w]ife made significantly less money than [husband,]” but that “wife made

the majority of the non-monetary contributions.” The trial court noted wife’s 2005 affair, but it

determined that “husband’s desire to end the marriage due to his [current] relationship” led to the

dissolution of the marriage. The trial court stressed what it characterized as husband’s “deception as

to where he was, [that] he needed to be alone . . . [then initially] agreed to come back to the

marriage; and then when confronted, left in the spring of 2018.” The trial court further highlighted

husband’s waste, concluding that he spent almost $13,000 of marital assets for his affair and

emphasizing the significance of that amount in relation to the parties’ “modest marital estate.”

        In its explication of the factors, the trial court cited the parties’ stipulations to their agreed-to

distribution of their tangible personal property and to the classification and valuation of husband’s

retirement accounts. The trial court further noted that, at trial, “[t]here was some talk of tax

consequences to each party, but not significant with regard to the actual accounts that they have.

They spoke of filings and things like that.” The trial court further recalled that husband was

responsible for a separate tax lien, paying $1,000 a month.

        The trial court addressed the “debts and liabilities of each spouse” in some detail. Using the

balances as of the date of separation and in accordance with the parties’ stipulations, the trial court

determined the parties had accumulated $34,002 of marital credit card debt and allotted $19,577 to

wife and $14,425 to husband. The trial court discussed the outstanding personal loan owed, which

had been incurred as two separate loans during the marriage but then consolidated by husband into a

new loan after separation. The trial court concluded that “[t]he pre-consolidation two loans of

                                                    -9-
$17,654 is marital debt . . . .” Finding that husband “incurred additional debt on that” after

consolidation, the trial court determined that the additional amount owed was husband’s separate

debt.

        Turning to the student loans, the trial court found that “[t]he student loan for $6,067 is

marital debt[ and t]he student loan for $87,210 is marital debt.” The trial court more specifically

found that “the total debt of $93,273.36 of the student loans is marital debt.” Based on its findings,

the trial court determined that “the total martial debt is $144,933.36” but then reduced the amount

subject to apportionment to $132,477.36 to account for the waste attributed to husband.

        In considering the parties’ debt, the trial court found “that all these debts were consciously

incurred by these parties” during their “lengthy marriage.” The trial court found that the parties had

no property that could serve as security for their debts and that they had no liquid assets.

        The trial court found that “the only property that they really have is the husband’s

retirement[,]” and after reviewing the evidence related to the factors, the trial court ordered that the

marital shares of the retirement accounts be apportioned “55/45 in favor of the wife” and

“apportion[ed] th[e marital] debt at a ratio of 22-percent to the wife, and 78-percent to the husband,

and that is based on their income.”

        Upon request for clarification, the trial court reiterated,

                [W]ith regard to the military pension, the [c]ourt finds that the
                balancing the negative contributions of husband with the affair; with
                the money that was spent on his affair, and that fact that during the
                course of the marriage and the husband was military, that the wife
                worked and held the fort down while husband was . . . deployed . . . .
                So the [c]ourt balancing all of those factors found in favor of the wife
                55-percent and the husband 45-percent.

The trial court further explained that the FERS account was to be split equally. In addition, husband

asked the trial court, “[W]hen . . . dividing the debts at 78-22-percent based on income shares, were

you just looking at the gross incomes before any of the other stuff?” The trial court replied, “That’s


                                                  - 10 -
correct, strict incomes. His income and her income.” Husband and the trial court confirmed that

the stipulated monthly employment incomes of $9,311 and $2,437, respectively, were the basis of

the trial court’s income shares analysis.

        The trial court then “look[ed] at the issue of spousal support, the statutory factors under

[Code §] 20-107.1(E).” The trial court noted the “vast difference in their income status.” The trial

court recounted the “marital decision” the parties had made whereby husband acquired additional

education, affording him “a significant jump in income,” while wife continued “in the child-care

arena.” The trial court found that “given their ages, the wife would have to get significant education

in order to come close to earning what the husband is earning.” The trial court also referenced its

award of husband’s retirement. The trial court further highlighted “their high debt” and that they

“lived significantly over their means.” The trial court expressly stated that it specifically had taken

“into account . . . that significant debt from the marriage that the [c]ourt . . . has apportioned to

husband.”

        In making its findings, the trial court noted “[h]usband didn’t have rent and spen[t] huge

amounts of money on entertainment and going out to dinner.” More specifically, it “did take into

consideration that even though he says he is paying the lease . . . on his girlfriend’s apartment, that

he really didn’t pay that and . . . the [c]ourt didn’t find that that was very persuasive that he has that

obligation.”

        With respect to factor thirteen, which relates to “[s]uch factors, including the tax

consequences to each party and the . . . factors that contributed to the dissolution . . . as are

necessary to consider the equities between the parties,” the trial court stated that it “really did not

receive any evidence to consider the equities between the parties, other than husband underpaid on

his taxes and needed to pay the IRS money.” Husband queried, “[T]he tax implications, did that

come into play at all?” The trial court responded, “[W]hat I just said is I really didn’t have the tax

                                                  - 11 -
implications; [they] weren’t really argued to me other than the fact that [husband] has a $1,000 [tax

lien] that he pays.”

        Ultimately, the trial court, “[h]aving considered all the above factors, [wife’s] need, and

[husband’s] ability to pay,” awarded wife $2,000 in monthly spousal support.

        After the trial court issued its bench ruling, both parties filed motions to reconsider. The

parties agreed that federal and state law precluded awarding wife more than 50% of the marital

share of husband’s military retirement benefits. In light of the required reduction of her award, wife

requested a favorable adjustment of the remainder of the distribution, including an interest in

husband’s survivor benefit plan. Wife additionally noted that the trial court “did not fully rule on

[her] [m]otion for an [a]lternate [v]aluation date.”

        Husband challenged the trial court’s apportionment of the parties’ marital debt. He

contended that the trial court “should not have divided the marital debt based on the parties’ income

because it is not a factor under Code § 20-107.3 . . .[, but t]o the extent the court can use income to

divide debts, the court failed to consider the retirement awards, spousal support awards, and tax

implications.” Husband also argued that wife should not be awarded more than $1,000 in monthly

spousal support.

        After consideration of the motions to reconsider, the trial court entered a final decree of

divorce on June 30, 2020. The parties’ stipulations and a transcript of the trial court’s October 30,

2019 bench ruling were attached as exhibits. The decree provided that wife be awarded 50% of the

marital share of each of husband’s three retirement accounts and allocated the credit card and

consolidated loan debt per its bench ruling. With respect to the student loans, the trial court found

                that the total amount of student loan debt is Ninety-Three Thousand
                Two Hundred and Seventy-three Dollars and Thirty-Six Cents
                ($93,273.36) all of which is marital and which comprises
                [h]usband’s student loan with a balance on the date of the hearing of
                Six Thousand and Sixty-Seven Dollars ($6,067.00) and the parties’
                son’s college loans in the amount of Eighty-Seven Thousand and
                                                 - 12 -
                 Two Hundred and Ten Dollars ($87,210.00). Each party shall be
                 responsible for student loan debts in his or her own name.

Based on the trial court’s findings and rulings, the final decree ultimately concluded, with regard to

equitable distribution, that

                 the total amount marital debt is $144,933.36, less [h]usband’s
                 dissipation and waste of $12,456.00, which yields a sub-total of
                 $132,477.36. Wife shall pay Twenty-Two percent (22%) of the
                 sub-total of $132,477.36 ($29,145.02) and [h]usband pays
                 Seventy-Eight percent (78%) of this amount ($103,332.34). After
                 considering the amounts of marital debt [w]ife is paying on her credit
                 cards pursuant to . . . this Order ($19,577.00), [w]ife shall pay
                 [h]usband a monetary award in the amount of $9,568.02 . . . .

Finally, the decree directed, “[f]or the reasons set forth in the [c]ourt’s ruling, . . . the [h]usband

shall pay to the [w]ife as and for modifiable spousal support the sum of Two Thousand Dollars

($2,000.00) per month.” In conjunction with entry of the final decree, the trial court, by separate

orders, granted in part and denied in part the parties’ motions for reconsideration.1

         Husband now appeals, asserting five assignments of error. The first two assignments of

error challenge the trial court’s equitable distribution decisions regarding the parties’ marital debts,

and the remaining three assert that the trial court committed errors in crafting the spousal support

award.

                                               ANALYSIS

         On appeal, “we presume the judgment of the trial court to be correct and . . . sustain its

finding unless it is plainly wrong or without evidence to support it.” West v. West, 53 Va. App.

125, 132 (2008) (quoting M. Morgan Cherry & Assocs. v. Cherry, 38 Va. App. 693, 702 (2002) (en

banc)). “[T]he party who asserts the contrary is required to overcome the presumption by record

proof.” Hart v. Hart, 27 Va. App. 46, 70 (1998) (quoting Broom v. Broom, 15 Va. App. 497, 504



         Wife, at trial and via motion for reconsideration, had requested an interest in husband’s
         1

survivor benefit plan, but the trial court denied the request because no evidence of its value was
presented at trial.
                                                 - 13 -
(1992)). “[W]hen the [trial] court hears evidence ore tenus[,] its findings are entitled to the weight

of a jury verdict and will not be disturbed unless they are plainly wrong or without evidence to

support them.” Collins v. Leeds, 69 Va. App. 1, 12 (2018) (quoting Lapidus v. Lapidus, 226 Va.

575, 580 (1984)).

                                        I. Equitable distribution

        “In reviewing an equitable distribution award on appeal, we have recognized that the trial

court’s job is a difficult one, and we rely heavily on the discretion of the trial judge in weighing the

many considerations and circumstances that are presented in each case.” Moran v. Moran, 29

Va. App. 408, 417 (1999) (quoting Klein v. Klein, 11 Va. App. 155, 161 (1990)). Accordingly, “a

circuit court’s ‘equitable distribution award will not be overturned unless the [appellate court] finds

“an abuse of discretion, misapplication or wrongful application of the equitable distribution statute,

or lack of evidence to support the award.”’” Dixon v. Dixon, 71 Va. App. 709, 717-18 (2020)

(alteration in original) (quoting Anthony v. Skolnick-Lozano, 63 Va. App. 76, 83 (2014)).

        Given the stipulations the parties reached that divided items of personal property, ownership

of the parties’ dog, and various bank accounts, there was not much in the marital estate subject to

equitable distribution by the trial court. The trial court noted that the husband’s retirement plans

were the only real assets to divide with the extensive marital debt being the only other major item

subject to equitable distribution.

        In his first assignment of error, husband contends that “[t]he trial court erred in considering

the parties’ income shares in dividing the parties’ marital debt.” In his second assignment, he

asserts error in the manner by which the parties’ responsibility for the outstanding student loan

debt was assigned, arguing that “[t]he trial court erred in valuing the student loans as of the date

of the hearing” resulting in a failure “to consider [his] use of post-separation income to paydown

the debt.” We consider each argument in turn.

                                                 - 14 -
                              A. Use of income shares to divide the debt

        A trial court’s equitable distribution of a marital estate’s assets and debts is governed by

Code § 20-107.3. The factors that a trial court is to consider in making its awards are delineated in

Code § 20-107.3(E), which is composed of ten specific factors and an eleventh “catchall” factor.

The “catchall” provision directs a trial court to consider “[s]uch other factors as the [trial] court

deems necessary or appropriate to consider in order to arrive at a fair and equitable . . . award.”

Code § 20-107.3(E)(11). Husband contends that the trial court improperly weighed the factors and

impermissibly relied on the parties’ respective employment incomes, which is not one of the ten

specifically delineated factors, in apportioning the marital debt. We disagree.

        It is true that a trial court distributing a marital estate “must consider each of the statutory

factors[.]” Barker v. Barker, 27 Va. App. 519, 535 (1998) (citing Booth v. Booth, 7 Va. App. 22, 28

(1988)). However, the trial court retains discretion regarding the “weight to assign to each of” the

eleven factors. Id. Indeed, “the statutory scheme recognizes . . . that a degree of imprecision will be

inevitable in applying the factors of Code § 20-107.3(E).” Owens v. Owens, 41 Va. App. 844, 859

(2003) (ellipsis in original) (quoting Arbuckle v. Arbuckle, 27 Va. App. 615, 618 (1998)).

        Here, there can be no serious question that the trial court considered the statutory factors.

The trial court stated from the bench that it “considered all the factors under Code Section

20-107.3(E)[,]” then explained in detail its consideration of those factors, and expressly invited the

parties to ask any questions either had regarding the trial court’s consideration and weighing of the

statutory factors. Thus, husband’s argument amounts to nothing more than arguing a trial court may

not consider the parties’ employment incomes in apportioning marital debt.

        We disagree. It is hard to conceive of a fact outside of the ten specifically delineated

statutory factors that would be more “appropriate to consider in order to arrive at a fair and

equitable” assignment of marital debt than the income of the parties. Code § 20-107.3(E)(11).

                                                  - 15 -
Although, in other cases, other factors may dictate a different result, the trial court, having

considered the statutory factors, concluded that a division of debt that closely tracked the parties’

respective incomes was appropriate.2 Given the totality of the circumstances, which included a lack

of other liquid assets, such a conclusion is reasonable. Accordingly, the trial court did not err in the

apportionment of the marital debt.3

                              B. Valuation date for the student loan debt

        Husband next contends that the trial court valued the date of the student loan debt as of the

date of the equitable distribution hearing as opposed to the date of separation and that doing so



        2
          Our decision in Reid v. Reid, 7 Va. App. 553 (1989), does not require a different result.
In making its equitable distribution award, the trial court in Reid not only divided the parties’
property, but also ordered that the husband make an additional cash payment based upon his
“superior earning capacity” going forward. Id. at 563. We reversed, holding “that [equitable
distribution] does not contemplate consideration of earning capacity of one spouse and support
needs of the other spouse, which are expressly embodied in Code § 20-107.1 and are more
appropriately determined” as a matter of spousal support. Id. at 565. Unlike the situation in
Reid, the trial court’s decision here was not simply moving funds between husband and wife, but
rather, was a determination of the parties’ respective liabilities to third parties for the existing
marital debt, a necessary component of an equitable distribution award. See Code § 20-107.3.
Furthermore, the trial court’s use of income shares in apportioning the debt did not take into
account the parties’ respective earning capacities going forward, but rather, utilized an existing
circumstance, the parties’ incomes at the time of the hearing.
        3
          In an attempt to support his argument, husband cites Code § 20-107.3(F), which
provides that a trial “court shall determine the amount of any such” equitable distribution order
“without regard to maintenance and support awarded for either party . . . and shall, after or at the
time of such [equitable distribution] determination and upon motion of either party, consider
whether an order for support and maintenance of a spouse or children shall be entered or, if
previously entered, whether such order shall be modified or vacated.” Husband argues that the
prohibition on considering any income that a party may receive as a result of a spousal support
award represents an implicit prohibition on a trial court considering any income amounts in
apportioning debt. The statutory language simply does not support such a contention.
Code § 20-107.3(F) bars a trial court from considering the potential entry or modification of a
spousal support award in making its decisions regarding equitable distribution; it does not
prohibit, implicitly or otherwise, the trial court from considering anything else that falls within
the scope of the eleven factors delineated in Code § 20-107.3(E). Because the trial court used
the parties’ employment incomes without including either the pendente lite spousal support
award or the spousal support award eventually ordered by the trial court, its apportionment of the
marital debt did not violate Code § 20-107.3(F).
                                                 - 16 -
constituted reversible error. In support of his argument, he quotes on brief a portion of

Code § 20-107.3(A), which provides that a trial court must

               determine the amount of any such debt as of the date of the last
               separation of the parties, if at such time or thereafter at least one of
               the parties intends that the separation be permanent, and the extent
               to which such debt has increased or decreased from the date of
               separation until the date of the evidentiary hearing.

Husband contends that this language makes valuing the debt at the time of separation mandatory,

and thus, any calculation that does not credit him for any loan payments made in the time period

between separation and the evidentiary hearing is reversible error.

       We note that the parties’ stipulations conclusively established the value of the student

loan debt at the date of separation. By accepting the stipulations and attaching them as exhibits

to the final decree, the trial court “determine[d] the amount of any such debt as of the date of the

last separation of the parties[.]” Code § 20-107.3(A)(ii). Thus, the essence of husband’s

argument is that the trial court lacked authority to use a different value, the amount of student

loan debt at the time of the hearing (also established by the parties’ stipulation), in apportioning

the marital debt.

       Husband’s argument is fatally flawed because it relies upon a truncated quotation of the

debt apportionment provisions of Code § 20-107.3(A). A fuller recitation of those provisions

reads as follows:

               the [trial] court . . . shall determine the nature of all debts of the
               parties, or either of them, and shall consider which of such debts is
               separate debt and which is marital debt. The court shall determine
               the value of any [marital] property as of the date of the evidentiary
               hearing on the evaluation issue. The court shall determine the
               amount of any such debt as of the date of the last separation of the
               parties . . . and the extent to which such debt has increased or
               decreased from the date of separation until the date of the evidentiary
               hearing. Upon motion of either party . . . the [trial] court may, for




                                                - 17 -
                good cause shown, in order to attain the ends of justice, order that a
                different valuation date be used.

Code § 20-107.3(A)(ii) (emphasis added).

        Here, wife made a motion requesting that the trial court adopt an alternate valuation date for

all of the marital debt, including the student loan debt.4 Thus, pursuant to the very statute on which

husband bases his argument, the trial court was authorized to use a different valuation date so long

as good cause supported such an alternate date.5

        Husband makes no argument on appeal that wife failed to make a timely motion or that

good cause did not support a different valuation date for the student loan debt.6 His failure to make

such an argument on appeal means that those issues are not before us. Limited to his argument that

a trial court lacks authority to use a different valuation date, an argument that is inconsistent with the

text of Code § 20-107.3(A)(ii), we cannot say the trial court erred in the valuation of the student

loan debt for purposes of equitable distribution.




        Wife’s basis for the motion was that “during the parties’ separation, [h]usband serviced
        4

the majority of debt, including, but not limited to, school loans, credit cards, and personal loans,
with marital funds[.]”
        5
          The record on appeal discloses no express ruling by the trial court granting or denying
wife’s motion for an alternate valuation date. The parties appear to have recognized this in their
post-trial motions in the trial court. Nevertheless, wife asserted that while the trial court did not
“fully rule” on the motion, it implicitly had in part, because it “actually ruled that the marital
portion of the [personal] loan was as of June 2019 (the date that [h]usband increased the amount
by $7,215.00).” As with the personal loans, the student loan balances utilized by the trial court
in apportioning the debt indicate that the trial court, in effect, resolved the issue in wife’s favor at
least in part. Acknowledging this implicit ruling, husband, in challenging the debt
apportionment and the basis thereof in his post-trial motion in the trial court, argued that, “[t]o
the extent the [c]ourt did consider [w]ife’s [m]otion, there was no good cause to grant [w]ife’s
motion for an alternate valuation date.”
        6
          Although he argued in the trial court that good cause did not exist for utilizing an
alternate valuation date of the student loan debt, husband does not make such an argument on
appeal. Accordingly, we do not address it.
                                                - 18 -
                                           II. Spousal support

        It is well established that a “trial court has broad discretion in awarding and fixing the

amount of spousal support. Accordingly, our review is limited to determining whether the trial

court clearly abused its discretion.” West, 53 Va. App. at 131 (quoting Miller v. Cox, 44 Va. App.

674, 679 (2005)). “Spousal support determinations typically involve fact-specific decisions best left

in the ‘sound discretion’ of the trial court.” Brandau, 52 Va. App. at 641 (quoting McKee v.

McKee, 52 Va. App. 482, 489 (2008) (en banc)). This discretion “should not be interfered with by

an appellate court unless it is clear that some injustice has been done.” Joynes v. Payne, 36

Va. App. 401, 423 (2001) (quoting Papuchis v. Papuchis, 2 Va. App. 130, 133 (1986)).

        Like equitable distribution, a trial court’s consideration of spousal support is governed by

statute. See Code § 20-107.1. Code § 20-107.1(E) delineates thirteen factors that a trial court must

consider in making a spousal support determination. As with the equitable distribution factors, the

statute requires that a trial court consider the factors, but it leaves the weighing of those factors to

the sound discretion of the trial court. Pilati v. Pilati, 59 Va. App. 176, 183 (2011). Accordingly, so

long as an “evidentiary foundation exists” to support the factual findings underlying a trial court’s

spousal support award “and the record discloses that the trial court has given consideration to

each of the statutory factors, we will not disturb its determination as to spousal support on

appeal.” Fox v. Fox, 61 Va. App. 185, 203-04 (2012).

        Husband did not contest in the trial court and does not contest on appeal that wife is entitled

to some level of spousal support. Rather, he challenges the methodology used by the trial court in

calculating the award and the ultimate amount of the award. Specifically, in his third assignment of

error, he asserts that “[t]he trial court erred in failing to consider the obligations, needs, and

resources of the parties pursuant §20-107.1(E)(1)” in crafting the spousal support award. In his

fourth assignment of error, he argues that “[t]he trial court erred in failing to consider the tax

                                                  - 19 -
consequences” to the parties of the spousal support award as required by

Code § 20-107.1(E)(13). In his final assignment of error, husband contends that “[t]he trial court

erred in finding that [he] had no expenses related to his residence.” We address each assignment

below.

          A. Consideration of the parties’ obligations, needs, and resources of the parties

         Of the thirteen factors that a trial court is required to consider in making a spousal

support determination, the first is “[t]he obligations, needs and financial resources of the parties,

including but not limited to income from all pension, profit sharing or retirement plans, of

whatever nature[.]” Code § 20-107.1(E)(1). Husband asserts that the trial court failed to

consider this factor. Even a cursory review of the record reveals that husband’s assertion is

unfounded.

         In outlining its spousal support award, the trial court expressly stated that it had

considered “the statutory factors under [Code §] 20-107.1(E).” In detailing its consideration of the

parties’ obligations, needs, and resources, the trial court made specific reference to “the vast

difference in their income status” and the “marital decision” the parties had made whereby husband

acquired additional education, affording him “a significant jump in income,” while wife continued

“in the child-care arena[.]” The trial court further highlighted its division of the husband’s

retirement accounts and the “significant debt from the marriage that [it] . . . apportioned to

husband.” Because the record conclusively demonstrates that the trial court considered the factor

specified in Code § 20-107.1(E)(1) in making its spousal support award, husband’s third assignment




                                                 - 20 -
of error is without merit.7 To the extent husband contends the trial court failed in properly

considering this factor because it particularly did not consider tax implications or claimed rent as

part of husband’s obligations and needs, his argument is also without merit, as we explain below.

                              B. Consideration of the tax consequences

       In his next assignment of error, husband contends that “[t]he trial court erred in failing to

consider the tax consequences” to the parties of the spousal support award as required by

Code § 20-107.1(E)(13). In support of his argument, he cites the trial court’s statement that “the

tax implications . . . weren’t really argued to me other than the fact that [husband] has a $1,000 a

month lien, tax lien, that he pays.” From this statement, he reasons that the trial court must have

ignored the fact that husband, based on his income, is and may continue to be in a higher tax

bracket than wife. Viewing the record as a whole, we disagree with husband that the trial court’s

statement is sufficient to establish that the trial court committed reversible error.

       Husband correctly notes that, in crafting a spousal support award, a trial court is required

to “consider . . . the tax consequences to each party . . . as are necessary to consider the equities

between the parties.” Code § 20-107.1(E)(13). Such consideration, however, is limited by the

evidence the parties present. See Duva v. Duva, 55 Va. App. 286, 300 (2009) (recognizing that a

trial court’s conclusions regarding the statutory spousal support considerations “must have some

foundation based on the evidence presented” (internal quotation marks and citations omitted)).




       7
         In reality, husband’s claim that the trial court failed to consider the
Code § 20-107.1(E)(1) factors is not that the trial court did not consider them, but rather, is an
argument that, if weighed differently, these factors could have led to a result more favorable to
husband. As noted above, we do not review the absolute weight a trial court gives a particular
Code § 20-107.1(E) factor or the relative weighting that it gives one factor when compared to the
remaining thirteen so long as it does not amount to an abuse of discretion. Given all of the facts
and circumstances before the trial court, its spousal support decision clearly fell within the
“bell-shaped curve of reasonability governing our appellate review[,]” Hamad v. Hamad, 61
Va. App. 593, 607 (2013), and thus, does not constitute reversible error.
                                                - 21 -
       Here, there can be no dispute that the trial court heard evidence about and considered at

least some tax consequences faced by the parties. After all, in announcing its ruling, the trial

court recited and relied upon the evidence it had heard regarding husband’s tax lien.

       Despite this recital, husband argues that he adduced additional tax evidence that he

contends the trial court impermissibly ignored. Specifically, he sought and gained admission of

the adopted federal tax rate schedules for 2018 and the adopted Virginia 2019 schedules. With

evidence of the parties’ incomes already before the trial court, husband notes that this evidence

established that, because husband’s employment income was significantly higher than wife’s, his

“tax obligation on income earned from employment would be higher than [w]ife’s tax obligation

on the same.” He contends that the trial court’s statements indicate it “failed to properly

contemplate that” fact.

       Although husband offers a plausible interpretation of the trial court’s statements, other

readings are plausible given the record as a whole and the full context of all of the trial court’s

comments. As noted above, we review the record in the light most favorable to wife because she

was the prevailing party in the trial court. Brandau, 52 Va. App. at 635. Furthermore, as we

have noted on many occasions,

               we presume trial judges know the law and correctly apply it. An
               appellant can rebut the presumption by showing, either by the
               ruling itself or the reasoning underlying it, the trial judge
               misunderstood the governing legal principles. We are particularly
               skeptical of appellate efforts to piece together such a conclusion
               from fragmented remarks from the bench. And we decline
               invitations to fix upon isolated statements of the trial judge taken
               out of the full context in which they were made, and use them as a
               predicate for holding the law has been misapplied.

Hamad v. Hamad, 61 Va. App. 593, 602 (2013) (internal quotation marks and citations omitted).

       Viewed through this prism, the trial court’s statements do not establish that it committed

reversible error by ignoring the tax consequences of its award. The record is replete with

                                                - 22 -
instances in which the trial court engaged in colloquies with counsel for the parties regarding tax

issues and implications related to both the spousal support award and the equitable distribution of

husband’s retirement accounts. Clearly, the trial court considered tax issues in crafting its

decision.

        Given the totality of the record and the standard of review, the trial court’s statements

about a lack of evidence and argument regarding tax consequences are properly read as husband

having failed to offer any convincing reason why the tax consequences merited a change in the

spousal support award. After all, husband’s evidence in this regard was nothing more than tax

rate schedules, the historical tax rates applied to the parties’ prior returns, and the parties’

respective incomes coupled with his argument that he was in a higher tax bracket. No testimony,

expert or otherwise, established which brackets each might fall within given various potential

rulings by the trial court or what the dollar amount of being in different brackets as a result of

such a ruling from the trial court was likely to be each year. Other than arguing the general

principle that people in higher brackets pay more and demonstrating how that had played out in

the past, husband’s presentation was nothing more than providing incomes and tax rate tables

and sending the trial court off to conduct calculations about any conclusion it might reach. As

many trial courts would, the trial court appears to have found the presentation unpersuasive and

certainly concluded that nothing about the tax bracket evidence presented warranted a different

result. This was not error.

        In reaching this conclusion, we stress the “broad discretion” a trial court enjoys “in

awarding and fixing the amount of spousal support.” West, 53 Va. App. at 131. Accepting

husband’s argument that he would pay taxes at a higher rate does not require an adjustment to the

trial court’s spousal support award. Code § 20-107.1(E)(13)’s mandate is that the trial court

consider tax consequences; it does not entitle a litigant to a particular result or a lessening of an

                                                  - 23 -
award because it is only one of the thirteen delineated statutory factors that the trial court must

consider and balance to achieve an appropriate result. Code § 20-107.1(E). Given the trial

court’s findings regarding the “standard of living established during the marriage[,]”

Code § 20-107.1(E)(2), husband’s affair that ended the marriage representing a negative,

nonmonetary contribution “to the well-being of the family[,]” Code § 20-107.1(6), the parties’

“earning capacit[ies], including the skills, education and training of the parties[,]”

Code § 20-107.1(E)(9), and “[t]he decisions regarding employment, career, economics,

education and parenting arrangements made by the parties during the marriage and their effect on

present and future earning potential, including the length of time one or both of the parties have

been absent from the job market[,]” Code § 20-107.1(E)(11), it is clear that any differences in

marginal tax rates reasonably were viewed by the trial court as relatively insignificant. Such

differences did not merit a different spousal support award given the totality of the

circumstances, and thus, the record is insufficient to establish that the trial court erred in the

manner asserted by husband.

                               C. Consideration of husband’s expenses

        Husband correctly asserts that, in crafting a spousal support award, a trial court is

required to consider the living expenses of a party. See Code § 20-107.1(E)(1) (providing that

the trial court must “consider . . . [t]he obligations[ and] needs . . . of the parties” in determining

spousal support). On appeal, husband asserts that “[t]he trial court erred in finding that [he] had

no expenses related to his residence[,]” specifically the $600 a month he claims to pay in rent for

the residence he shares with his now girlfriend.

        Although a trial court must consider the parties’ expenses in crafting a spousal support

award, its consideration is cabined by the evidence actually presented. Duva, 55 Va. App. at

300. If the evidence fails to establish an expense, the trial court has nothing to consider.

                                                 - 24 -
Furthermore, given its role as factfinder, the trial court remains free to find evidence or

testimony incredible or unworthy of belief. See, e.g., Wright v. Wright, 61 Va. App. 432, 450

(2013) (recognizing that it is the trial court’s responsibility to “ascertain[] . . . witness’ credibility

[and] determine[] the weight to be given to” each witness’ testimony, leaving the trial court free “to

accept or reject any of the witness’ testimony” (quoting Street v. Street, 25 Va. App. 380, 387

(1997) (en banc))).

        Here, the parties stipulated that husband and his now girlfriend “live together . . . [and] share

the costs of living expenses . . . .” The stipulation, however, did not address how those living

expenses were allocated or the amount of those living expenses paid for by husband, requiring

additional evidence to establish those amounts with sufficient precision to allow the trial court to

utilize them in crafting the spousal support award.

        To address this evidentiary void, husband points to an expense statement he filled out that

listed his rent expense as $600 a month and testimony he gave regarding his shared expenses,

including his purported share of the rent. In testifying about his expenses, husband claimed that his

rent and other living expenses (utilities, cable, etc.) were far below market because “of the kindness

of friends” and noted that the reduced amounts he paid for some of the expenses was the result of

his willingness to pay for the relatively high dining and entertainment expenses he and his now

girlfriend incurred. Furthermore, in attempting to justify these expenses, husband acknowledged

that, when he initially left the marital home, “I was living rent free, and I wasn’t paying for any of

the utilities, I wasn’t paying for entertainment or for cable. Someone helped me out in a high-rent

area. I wasn’t able to afford two addresses at the same time, so I was grateful.” (Emphasis added).

        Despite his own testimony that, at least for a time after leaving the marital home, he was

living “rent free[,]” husband contends that the trial court was required to conclude his living

expenses at the time of the hearing included at least $600 a month in rent because his income and

                                                   - 25 -
expense statement so stated and he testified to the same. His argument ignores that the trial court, as

factfinder, could find that his claims in this regard were not credible. See Wright, 61 Va. App. at

450.

        Having heard and considered husband’s testimony regarding periods of living rent free and

then his claim of receiving discounted rent in exchange for his willingness to pay for dining and

entertainment, the trial court simply did not believe husband’s claims that he was incurring such a

rental expense. Specifically, the trial court found that “[h]usband didn’t have rent” and “that even

though he says he is paying the lease of his girlfriend on his girlfriend’s apartment,” it “didn’t find

that that was very persuasive that he has that obligation.” In short, the trial court determined that

husband’s claims regarding a $600 a month rent expense were not worthy of belief, and therefore, it

was not required to include such a figure in its spousal support calculation.8 Accordingly, the trial

court did not commit reversible error.

                                            CONCLUSION

        Based on the foregoing, we find no abuse of discretion in the trial court’s apportionment of

the parties’ marital debt or in its award of spousal support. Accordingly, we affirm the judgment of

the trial court.

                                                                                              Affirmed.




        8
         Furthermore, we note that, given the broad discretion a trial court is granted in crafting a
spousal support award, West, 53 Va. App. at 131, a change in the amount of support awarded to
wife would not be required even if the trial court accepted as true husband’s claim that he spends
$600 a month for rent.
                                               - 26 -